ORDER

PER CURIAM.
Appellants appeal from an interlocutory order issued by the Circuit Court of St. Louis County ordering the sale of property in a partition action filed by Oscar L. Hammer, II and Nancy Sue Traad. On appeal, appellants raise numerous points of error.
We have read the briefs, reviewed the legal file and transcript. We find no error of law and no jurisprudential purpose would be served by an extended written opinion. A memorandum solely for the use of the parties involved has been provided explaining the Judgment af-reasons for our decision, firmed.